Citation Nr: 1539640	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO. 12-17 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to re-open a claim for service connection for bilateral upper extremity peripheral neuropathy.

2. Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

3. Whether new and material evidence has been received to re-open a claim for service connection for hypertension, claimed as secondary to service-connected diabetes.

4. Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes.

5. Whether new and material evidence has been received to re-open a claim for service connection for erectile dysfunction, claimed as secondary to service-connected diabetes.

6. Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes.

7. Entitlement to service connection for heart disease.

8. Entitlement to service connection for left ear hearing loss.

9. Entitlement to an initial evaluation in excess of 10 percent for a right upper axillary fungal infection.

10. Entitlement to a total disability rating based upon individual unemployability (TDIU).

12. Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

13. Entitlement to a compensable evaluation for right ear hearing loss.

14. Entitlement to an evaluation in excess of 10 percent for right lower extremity neuropathy.

15. Entitlement to an evaluation in excess of 10 percent for left lower extremity neuropathy.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to March 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2006, March 2010, August 2010, February 2011, and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to an evaluation in excess of 20 percent for diabetes mellitus, entitlement to a compensable evaluation for right ear hearing loss, entitlement to an evaluation in excess of 10 percent for right lower extremity neuropathy, entitlement to an evaluation in excess of 10 percent for left lower extremity neuropathy, and entitlement to service connection for hypertension, erectile dysfunction, and upper extremity neuropathy, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the March 2015 hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his claim of entitlement to service connection for heart disease.

2.  An August 2006 rating decisions denied the Veteran's claim to establish service connection for erectile dysfunction and hypertension, and a December 2008 rating decision denied the Veteran's claim for service connection for upper extremity neuropathy; the Veteran did not appeal these decisions within the one-year appellate period nor was new and material evidence received within the appeal period.
 
3.  Evidence received since the December 2008 Rating Decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for upper extremity neuropathy.

4.  Evidence received since the final August 2006 Rating Decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension.

5.  Evidence received since the final August 2006 Rating Decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for erectile dysfunction.

6.  The most probative and competent evidence does not reflect that the Veteran's left ear hearing loss is etiologically related to service.

7.  Throughout the period on appeal, the Veteran's fungal infection has been manifested by intermittent rash, with itching and boils that affect more than 5 percent but less than 20 percent of the body.

8.  The most competent and probative evidence does not support finding that the Veteran was unable to secure and maintain substantially gainful employment at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for heart disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).

2.  The December 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently 38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  The August 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  Evidence received to reopen the claim of entitlement to service connection for upper extremity neuropathy is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  Evidence received to reopen the claim of entitlement to service connection for hypertension is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6.  Evidence received to reopen the claim of entitlement to service connection for erectile dysfunction is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7.  The criteria for service connection for a left ear hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

8.  The criteria are not met for an initial rating in excess of 10 percent for the fungal infection.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Code 7806 (2015).

9.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of claim for entitlement to service connection for heart disease

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2015).

At a March 2015 hearing before the Board the Veteran asserted that he wished to withdraw his claim for entitlement to service connection for heart disease.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to the issue of entitlement to service connection for heart disease.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration as to this issue, the Board does not have jurisdiction to review this issue, and it is dismissed.

II. VCAA Duty to Notify and Assist

In the decision below, the Board has re-opened and remanded the Veteran's claims of entitlement to service connection for a bilateral upper extremity neuropathy, erectile dysfunction, and hypertension, and remanded the claims for an increased rating for fungal infection, right ear hearing loss, diabetes, and bilateral lower extremity neuropathy.  Therefore, regardless of whether the VCAA duties to notify and assist have been met with respect to these issues no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of these claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in May 2006 and September 2010 satisfied the duty to notify provisions with respect to the service connection and increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran also testified at a March 2015 video conference hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by his attorney.  During the hearing, the VLJ and representative asked the Veteran questions about the nature, etiology, and severity of the Veteran's claimed disabilities.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private medical records, examination reports, and the statements of the Veteran.

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in October 2010 and December 2010.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Further, neither the Veteran nor his representative has asserted that the examinations were inadequate.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.

III. New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f) (West 2015).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).
The Veteran's bilateral upper extremity neuropathy claim was previously denied in the final December 2008 rating decision in part because the evidence did not reflect that the Veteran had been diagnosed with bilateral upper extremity neuropathy.  Additionally, the Veteran's erectile dysfunction and hypertension claims were previously denied in the final August 2006 rating decision in part because the evidence did not reflect that those conditions were secondary to his service-connected diabetes.  The Veteran did not appeal the August 2006 or December 2008 decisions nor was additional evidence received during the appeal period.  As such, both the August 2006 and December 2008 decisions are final with respect to these claims.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

With respect to the Veteran's bilateral upper extremity neuropathy, hypertension, and erectile dysfunction, evidence received and obtained since the August 2006 and December 2008 decisions includes the May 2011 private treatment record which reflects a diagnosis of diabetic peripheral neuropathy, and contains a clinician's statement that the Veteran's erectile dysfunction and hypertension are related to his diabetes.  This evidence is "new," as it had not been previously considered by VA, and "material" as it addresses an element of service connection which was missing at the time of the prior final denial, evidence of a current disability.  In this regard, the Board recognizes that the additional evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Hence, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claims.  The Board thus finds that new and material evidence has been received to reopen the claims of entitlement to service connection for bilateral upper extremity neuropathy, hypertension, and erectile dysfunction.  On that basis, the claims are re-opened.

IV. Service Connection - General

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

V. Service Connection - Left ear hearing loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran asserts that he has experienced bilateral hearing loss since service.  He attributes this condition to his military noise exposure to include from planes, gunfire, mortars, and generators.

The Veteran's DD-214 lists his military occupational specialty (MOS) as an air force policeman and confirms his service in Vietnam.  The Board finds the Veteran's statements regarding his in-service noise exposure as an air force policeman to be credible.  38 U.S.C.A. § 1154(a).

Service treatment records are negative for any complaints of hearing loss or head trauma.  An April 1962 report of medical examination reflects a normal whisper test bilaterally.

A March 1969 report of medical examination conducted at the time of separation reflects the Veteran's auditory threshold ranges were as follows:



Hertz

500
1000
2000
3000
4000
6000
Right
15
15
15
15
15
25
Left
15
15
15
15
15
15

Additionally, the Veteran denied a history of hearing loss on a corresponding report of medical history.

The Veteran underwent a VA examination in December 2010.  The Veteran reported in-service noise exposure and occasional post-service noise exposure to gunfire.  The examiner noted that the Veteran reported his alleged hearing loss made it difficult to hear when background noise was present.  Puretone threshold and Maryland CNC speech recognition tests were also conducted, the results of which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
55
70
LEFT
65
90
105
105+
105+

Maryland CNC right ear: 96%
Maryland CNC left ear: 0%

The examiner diagnosed the Veteran with left ear moderately severe sensorineural hearing loss and ultimately concluded that it was not at least as likely as not caused by or a result of military service.  In providing her opinion the examiner noted that the Veteran had been diagnosed with a left ear acoustic neuroma which was not related to service, the implication being that the neuroma and not the in-service noise exposure was the cause of the Veteran's severe left ear hearing loss.  The examiner's opinion is supported by the large discrepancy in acoustic thresholds between the left and right ear, despite the fact that the Veteran is a right handed shooter and would have likely incurred additional noise exposure in the right ear.

The Board recognizes the Veteran's belief that his left ear hearing loss is related to his period of active service, to include his in-service noise exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a hearing loss disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran is competent to provide statements indicating that he experienced in-service noise exposure, he cannot relate his hearing loss disability to his period of active service as identifying an etiology for such hearing loss requires medical training he has not been shown to possess.

Therefore, the evidence of record does not relate the Veteran's left ear hearing loss to his military service.  As discussed, the December 2010 examiner reviewed the claims file and was aware of the Veteran's in-service noise exposure, but ultimately concluded that it was less likely than not that the Veteran's hearing loss was due to service.  The examiner's opinion relied on the presence of the left ear acoustic neuroma.  The Board finds the December 2010 opinion proffered by the examiner to be well-reasoned and highly probative.

While the Veteran claims and the Board acknowledges that he was exposed to hazardous noises in service, he has not submitted any additional evidence establishing a nexus between that noise exposure and his current hearing loss.  Specifically, the Veteran has not identified evidence showing that he had a chronic hearing loss disability for VA purposes in service or within the one-year presumptive period following service separation.  Furthermore, while the Veteran has asserted that he experienced hearing loss since service, the probative evidence does not support this assertion.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Rather, the earliest complaint of hearing loss of record appears to be the Veteran's claim filed in September 2010, approximately 40 years after separation.  The Board realizes that the mere fact that there is no documentation of left ear hearing loss for years after service is not altogether dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it.  See Maxon v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  Moreover, auditory thresholds at the time of separation in March 1969 were normal bilaterally and service treatment records are negative for any complaints of hearing loss during service.  The fact that the Veteran's hearing was documented to be normal during service and at the time of separation contradicts his assertions that he experienced hearing loss since service.  In addition to the lack of complaints of hearing loss, there are no other medical opinions of record which contradict that of the December 2010 VA examiner's opinion.  For these reasons, the evidence does not support a finding that the Veteran's current left ear hearing loss is related to service.

VI. Fungal Infection

The Veteran has asserted that he is entitled to an initial rating in excess of 10 percent for his right axillary fungal infection.

The Veteran's service-connected fungal infection is rated under 38 C.F.R. § 4.118, DC 7806.  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, in a February 2011 rating decision, the RO awarded a 10 percent evaluation for the Veteran's eczema, effective May 17, 2010.

Under 38 C.F.R. § 4.118, DC 7806, a 60 percent rating is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A noncompensable rating is assigned for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The most probative and competent evidence of record is the October 2010 VA examination report.  The report reflects that the Veteran was diagnosed with a fungal infection of the right axilla which appeared intermittently.  The symptoms including itching and boils that drained clear fluid.  The Veteran reported using ketoconazole, a topical corticosteroid, with no side effects.  The examiner reported that his symptoms were not systemic and that the infection effected more than 5 percent but less than 20 percent of the total body.  The examiner also reported that none of the exposed areas were affected. 

Based on this evidence, the Board finds that an initial evaluation in excess of 10 percent is not warranted.  Under Diagnostic Code 7806 a 10 percent rating is awarded for a skin disability that covers at least 5 percent of the body but less than 20 percent.  Here, the examiner evaluated the Veteran and determined that his infection fell within these parameters.  There is no indication in the medical record that the infection has spread or affects other parts of the body.  Further, the Veteran's symptoms are not systemic and he does not utilize any systemic therapy or immunosuppressive drugs.  As such, a higher rating is not warranted.

The Board notes that the most recent examination with regard to the Veteran's fungal infection was conducted nearly 5 years ago.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  An examination of the Veteran does not become outdated after any arbitrary amount of time.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  In this case, the evidence does not support finding that the October 2010 examination report no longer reflects the current state of the Veteran's fungal infection.  Neither the Veteran nor his representative have asserted that his condition has worsened, only that he feels he is entitled to a higher rating.  Therefore, the Board finds the October 2010 examination adequately describes his current symptoms and their severity, and a higher initial rating must be denied.

VII. Extraschedular Analysis

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's fungal infection is specifically contemplated by the schedular rating criteria.  The Veteran's fungal infection has been manifested by symptoms of breakouts covering less than 20 percent of his unexposed areas, and has required topical medications to control.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.118 DC 7806.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

The Board also notes that under Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

VIII. TDIU

It is VA's policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The Veteran's employment history, educational and vocational attainment, as well as particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In Bradley v. Peake, the United States Court of Appeals for Veterans Claims, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) (West 2014) by having an "additional" disability of 60 percent or more ("housebound" rate)).

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.

The Veteran's service-connected lymphoma has been rated as 100 percent disabling since December 2013.  Additionally, the Veteran is service-connected for PTSD, rated as 50 percent disabling, diabetes, rated as 20 percent disabling, upper and lower peripheral neuropathy, rated as 10 percent disabling each, and a fungal infection, rated as 10 percent disabling.  As the Veteran's service-connected PTSD has been rated as 50 percent disabling throughout the appeal period (since August 2010), and as the Veteran has had a total combined evaluation for compensation of at least 70 percent throughout the appeal period (again, since August 2010) the schedular criteria for TDIU are met throughout the appeal period.  38 C.F.R. § 4.16(a).  The question thus is whether the Veteran's service-connected disability(s) alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529; Pratt v. Derwinski, 3 Vet. App. 269, 272.

At the March 2015 hearing before the undersigned VLJ, the Veteran testified that he believed he was entitled to a TDIU based on his inability to continue with full-time employment, due to his PTSD and diabetic symptoms.  However, he did testify that he continued to work as an adjunct professor and as a bi-weekly radio talk show host.  He also retired from full time employment as a Pastor sometime in 2011, due to irritability.  He further testified that he earned approximately $9000 annually for his radio talk show, and between $1700 and $3400 a semester for his teaching position.  His income with regard to the teaching position was determined by the number of courses the University requested that he teach, and was not limited by his disabilities.  Further, while he testified that he started his radio show in February 2015, a July 2012 VA examination report reflects that he had been working at a bi-weekly radio show at that time.

In support of his position the Veteran submitted a private vocational opinion in June 2015.  The opinion outlines the Veteran's employment history, including rationale for retirement from full-time employment, and his current service-connected disabilities.  The examiner ultimately concluded that due to the permanent nature of the Veteran's PTSD and neuropathy, he is vocationally disabled and has been unable to perform any type of substantial gainful occupation since September 15, 2010.

As described above, a TDIU is awarded where a Veteran, due to his service-connected disabilities, is prevented from finding and maintaining substantially gainful employment.  As the Veteran has remained employed in some capacity throughout the period on appeal, the initial question before the Board is whether this employment can be considered substantially gainful.

According to the VA Adjudication and Procedural Manual (M21-1), "substantially gainful employment is defined as employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 MR Part IV, Subpart II, Chapter 2, Section F, Topic 24, c (2012).  This definition "suggests a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words, a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous SSA regulations) (internal citations omitted).

In this case, the Veteran has remained employed on a part-time basis throughout the period on appeal, with as many as three places of employment at one time.  While his weekly work schedule would not constitute full-time employment, this in and of itself is not indicative that he is unemployable or unable to maintain substantial gainful employment.  As described, the substantially gainful employment involves doing significant productive physical or mental duties for profit that exceeds the annual poverty threshold.  Here, the Veteran has reported earning between $12,400 and $15,800 annually between his radio show and adjunct teaching position.  According to the department of Health and Human Services, the poverty threshold for 2015 is $11,770.  Therefore, in total, the Veteran has earned more than the poverty line.  As defined by Faust, his employment is considered substantially gainful.

Since the Veteran has remained substantially gainfully employed throughout the period on appeal, entitlement to a TDIU must be denied.  While the record clearly reflects that his employment capacity has diminished following retirement as a pastor, the Veteran continues to work part-time at multiple jobs.  Further, the evidence reflects that in large part, his teaching job is limited by university regulations concerning adjuncts and not by his own service-connected disabilities.  Additionally, while the private vocational opinion reflects that the Veteran is unemployable, the Board does not find this opinion probative.  First, the examiner based her opinion in part on the fact that the Veteran is not currently substantially gainfully employed.  As described above, this is a false assumption.  Second, the examiner found that the Veteran was unemployable as early as September 2010.  However, the examiner's own report reflects that at that time the Veteran was employed on a full-time basis as a pastor, a job he had held for the previous 37 years.  Since the examiner's opinion is not based on an accurate factual premise, the Board provides it little probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Therefore, the weight of the evidence is against finding that the Veteran was unable to find and maintain substantially gainful employment at any point during the period on appeal.


ORDER

The claim for entitlement to service connection for heart disease is dismissed.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for upper extremity neuropathy is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for erectile dysfunction is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for hypertension is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent for the right axillary fungal infection is denied.

Entitlement to a TDIU is denied.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claims.

At the March 2015 hearing, the Veteran testified that his right ear hearing loss disability has grown increasingly worse since his last examination.  Specifically, he noted that he was fitted for new hearing aids in 2014.  VA treatment records from that visit confirm his testimony and also reflect partial audiometric findings.  However, the test results are incomplete for VA rating purposes.  As such, the Board finds that remand is necessary to conduct an audiological examination.

The Veteran also testified that his lower extremity neuropathy has gotten worse.  He stated that he had increased sensation of numbness, tingling, and muscle spasms in his lower extremities.  He also testified that he needed to steady himself prior to rising from a seated or prone position.  Again, as the Veteran's condition had worsened, a contemporaneous examination is necessary prior to adjudication.  Further, to the extent that these symptoms are related to the Veteran's diabetes mellitus, an updated evaluation of his diabetes should be conducted as well.

Finally, the Board has re-opened the Veteran's claims for service-connection for erectile dysfunction, hypertension, and upper extremity neuropathy.  The evidence reflects that these conditions may be secondary to the Veteran's service-connected diabetes.  As such, a medical opinion is required to determine the etiology of these conditions and whether they were caused or aggravated by the Veteran's diabetes.

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records for the Veteran dated from August 2014 to the present.  All attempts to obtain these records should be documented in the claims file.

2. Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and severity of his right ear hearing loss.  The claims file should be provided to the examiner in connection with the examination.  Audiometric testing must be conducted and the Maryland CNC speech discrimination test must be utilized by the examiner unless he/she finds and certifies that a Maryland CNC speech discrimination test is inappropriate and provides a reason.

The examiner must also address the functional effect of the Veteran's hearing loss on his daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

3. Schedule the Veteran for an appropriate examination to assess the nature and severity of his service-connected lower extremity neuropathy.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  The examiner should identify any pertinent symptoms associated with the Veteran's neuropathy and discuss the severity and functional effect on the Veteran in accordance with VA rating criteria.

4. Schedule the Veteran for an appropriate examination to assess the nature and severity of his service-connected diabetes.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  The examiner should identify any pertinent symptoms associated with the Veteran's diabetes and discuss the severity and functional effect on the Veteran in accordance with VA rating criteria.

5. Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his claimed upper extremity neuropathy.  The claims file, including a copy of this remand, must be made available to the examiner.  Any medically indicated tests should be conducted.  After examination and review of the record, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed radiculopathy is caused or aggravated by his service-connected diabetes.

Aggravation is defined as permanent worsening beyond the natural progression of the condition.

6. Schedule the Veteran for an appropriate VA examination to determine the etiology of his claimed erectile dysfunction.  The claims file, including a copy of this remand, must be made available to the examiner.  Any medically indicated tests should be conducted.  After examination and review of the record, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed erectile dysfunction is caused or aggravated by his service-connected diabetes.

Aggravation is defined as permanent worsening beyond the natural progression of the condition.

7. Lastly, schedule the Veteran for an appropriate VA examination to determine the etiology of his claimed hypertension.  The claims file, including a copy of this remand, must be made available to the examiner.  Any medically indicated tests should be conducted.  After examination and review of the record, the examiner is asked to opine as to the following:
Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed hypertension is caused or aggravated by his service-connected diabetes.

Aggravation is defined as permanent worsening beyond the natural progression of the condition.

8. Notify the Veteran that it is his duty to assist the VA in adjudicating his claims.  Failure to report to a scheduled examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655.

9. Thereafter, the AMC/RO should re-adjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).








______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


